            Case 7:20-cv-05021-PMH Document 8 Filed 08/25/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HIBAH T. LEE,

                                   Plaintiff,

                          -against-                                 ORDER OF SERVICE

 ORANGE COUNTY JAIL (ADMINISTRATION);                               7:20-CV-5021 (PMH)
 “JOHN DOE” ORANGE COUNTY FACILITY;
 JOHN “DOE” ORANGE COUNTY SHERIFF
 OFFICE,

                                   Defendants.

PHILIP M. HALPERN, United States District Judge:

        Plaintiff, currently held in the Orange County Jail, brings this pro se action under 42 U.S.C.

§ 1983 seeking damages. He sues: (1) the “Orange County Jail (Administration),” (2) “‘John Doe’

Orange County Facility,” and (3) “‘John ‘Doe’ Orange County Sheriff Office.” The Court

construes Plaintiff’s complaint as asserting claims under § 1983 and under state law. By order

dated August 20, 2020, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis (“IFP”). 1

        For the reasons discussed below, the Court dismisses Plaintiff’s claims against the “Orange

County Jail (Administration),” and directs the Clerk of Court to add the County of Orange and

Sergeant Dellapia as defendants. The Court directs service on the County of Orange and Sergeant

Dellapia, and directs those defendants to comply with Local Civil Rule 33.2. The Court also directs

the Orange County Attorney to provide to Plaintiff and the Court the identities (including badge

numbers, if applicable) and service addresses of the unidentified “John Doe” defendants.




        1
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
         Case 7:20-cv-05021-PMH Document 8 Filed 08/25/20 Page 2 of 13




                                           ANALYSIS

A.     The “Orange County Jail (Administration)” and Sergeant Dellapia

       Pursuant to Rule 21 of the Federal Rules of Civil Procedure, the Court, on its own motion,

“may at any time, on just terms, add or drop a party.” Fed. R. Civ. P. 21; see Anwar v. Fairfield

Greenwich, Ltd., 118 F. Supp. 3d 591, 618-19 (S.D.N.Y. 2015) (Rule 21 “afford[s] courts discretion

to shape litigation in the interests of efficiency and justice.”). “Under New York law, departments

which are merely administrative arms of a municipality do not have a legal identity separate and

apart from the municipality and cannot sue or be sued.” Hall v. City of White Plains, 185 F. Supp.

2d 293, 303 (S.D.N.Y. 2002); see also N.Y. Gen. Mun. Law § 2 (“The term ‘municipal corporation,’

as used in this chapter, includes only a county, town, city and village.”). Under Rule 21, courts

have substituted as defendants municipalities for their agencies. See, e.g., Andradez v. Orange

Cnty. Sheriff’s Office, No. 7:20-CV-2050, 2020 WL 3618410, at *2-3 (S.D.N.Y. July 1, 2020)

(dismissing the plaintiff’s claims against the Orange County Sheriff’s Office and the Orange

County Jail, and substituting them with Orange County).

       Also, under Rule 21, courts have added an individual as a defendant in an action, though

that individual is not named as a defendant in the complaint, because he or she is mentioned

“throughout the body of the [c]omplaint” as involved in the underlying alleged events. George v.

Westchester Cnty. Dep’t of Corr., No. 7:20-CV-1723, 2020 WL 1922691, at *2 (S.D.N.Y. Apr. 21,

2020); see Adams v. NYC Dep’t of Corrs., No. 19-CV-5909, 2019 WL 2544249, at *2 (S.D.N.Y.

June 20, 2019).

       Plaintiff sues the “Orange County Jail (Administration),” which appears to be an agency

and, therefore, an arm of the County of Orange. Thus, it cannot be sued. And Sergeant Dellapia,

though he or she is not named as a defendant, is the only identified person mentioned in the

complaint who was allegedly involved and present during the underlying events. (Doc. 1, at 3-4).

                                                2
           Case 7:20-cv-05021-PMH Document 8 Filed 08/25/20 Page 3 of 13




The Court therefore directs the Clerk of Court to dismiss Plaintiff’s claims against the “Orange

County Jail (Administration),” and to add the County of Orange and Sergeant Dellapia as

defendants to this action. See Fed. R. Civ. P. 21. This amendment of the action’s caption is without

prejudice to any defenses the County of Orange or Sergeant Dellapia may wish to assert.

B.     Service on the County of Orange and Sergeant Dellapia

       As Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the Court

and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that a summons and the complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served summonses

and the complaint on the County of Orange and Sergeant Dellapia until the Court reviewed the

complaint and ordered that summonses be issued for the County of Orange and Sergeant Dellapia.

The Court therefore extends the time to serve the County of Orange and Sergeant Dellapia until

90 days after the date that summonses are issued for those defendants. If the complaint is not served

on the County of Orange and Sergeant Dellapia within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (summary order) (“As long as the [plaintiff proceeding

IFP] provides the information necessary to identify the defendant, the Marshals’ failure to effect

service automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).



                                                  3
             Case 7:20-cv-05021-PMH Document 8 Filed 08/25/20 Page 4 of 13




         To allow Plaintiff to effect service on the County of Orange and Sergeant Dellapia through

the U.S. Marshals Service, the Clerk of Court is instructed to fill out U.S. Marshals Service Process

Receipt and Return forms (“USM-285 forms”) for the County of Orange and Sergeant Dellapia.

The Clerk of Court is further instructed to issue summonses for the County of Orange and Sergeant

Dellapia, and deliver to the Marshals Service all of the paperwork necessary for the Marshals

Service to effect service on the County of Orange and Sergeant Dellapia. Plaintiff must notify the

Court in writing if his address changes, and the Court may dismiss this action if Plaintiff fails to

do so.

C.       Local Civil Rule 33.2

         Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the date

of this order, the County of Orange and Sergeant Dellapia must serve responses to those standard

discovery requests. In their responses, the County of Orange and Sergeant Dellapia must quote

each request verbatim. 2

D.       Unidentified “John Doe” Defendants

         Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying an unidentified defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff

supplies sufficient information to permit the Orange County Sheriff’s Office to identify the

unidentified “John Doe” defendants. Those defendants include the officials employed by Orange


         2
        If Plaintiff would like copies of those discovery requests before receiving any responses
and does not have access to the website, Plaintiff may request them from the Court’s Pro Se Intake
Unit.

                                                   4
          Case 7:20-cv-05021-PMH Document 8 Filed 08/25/20 Page 5 of 13




County Sheriff’s Office who were responsible for placing Plaintiff in the Orange County Jail’s

solitary-confinement unit between April 27, 2020, and May 28, 2020, and again between June 4,

2020, and June 10, 2020. The Court therefore orders that the Orange County Attorney, who is the

attorney for and agent of the Orange County Sherriff’s Office, must ascertain the identities

(including badge numbers, if applicable) of each “John Doe” defendant whom Plaintiff seeks to

sue here and the address where each of those defendants may be served. The Orange County

Attorney must provide this information to Plaintiff and the Court within sixty days of the date of

this order.

        Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the newly identified defendants. The amended complaint will replace, not supplement, the

original complaint. An amended complaint form that Plaintiff should complete is attached to this

order. Once Plaintiff has filed an amended complaint, the Court will screen the amended complaint

and, if necessary, issue an order (1) directing service on the newly identified defendants, and (2)

directing the newly identified defendants to comply with Local Civil Rule 33.2.

                                         CONCLUSION

        The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.

        The Court dismisses Plaintiff’s claims against the “Orange County Jail (Administration),”

and directs the Clerk of Court to add the County of Orange and Sergeant Dellapia as defendants in

this action. See Fed. R. Civ. P. 21.

        The Court also directs the Clerk of Court to (1) issue summonses for the County of Orange

and Sergeant Dellapia, (2) complete USM-285 forms with the service addresses for the County of

Orange and Sergeant Dellapia, and (3) deliver all documents necessary to effect service on the

County of Orange and Sergeant Dellapia to the U.S. Marshals Service.

                                                 5
          Case 7:20-cv-05021-PMH Document 8 Filed 08/25/20 Page 6 of 13




         The Court further directs the County of Orange and Sergeant Dellapia to comply with Local

Civil Rule 33.2 within 120 days of the date of this order.

         In addition, the Court directs the Clerk of Court to mail a copy of this order and the

complaint to the Orange County Attorney at 255-275 Main Street, Goshen, New York 10924.

         An amended civil rights complaint form is attached to this order.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

                                                  SO ORDERED:

Dated:     New York, New York
           August 25, 2020

                                                 PHILIP M. HALPERN
                                                 United States District Judge




                                                 6
Case 7:20-cv-05021-PMH Document 8 Filed 08/25/20 Page 7 of 13




           DEFENDANTS AND SERVICE ADDRESSES


    County of Orange
    Law Department
    255-275 Main Street
    Goshen, New York 10924

    Sergeant Dellapia
    Orange County Jail
    110 Wells Farm Road
    Goshen, New York 10924
           Case 7:20-cv-05021-PMH Document 8 Filed 08/25/20 Page 8 of 13




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
            Case 7:20-cv-05021-PMH Document 8 Filed 08/25/20 Page 9 of 13




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 7:20-cv-05021-PMH Document 8 Filed 08/25/20 Page 10 of 13




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 7:20-cv-05021-PMH Document 8 Filed 08/25/20 Page 11 of 13




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 7:20-cv-05021-PMH Document 8 Filed 08/25/20 Page 12 of 13




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 7:20-cv-05021-PMH Document 8 Filed 08/25/20 Page 13 of 13




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
